 

Exhibit 10.1

 



6042667_5

 

THIRD AMENDMENT TO  FORBEARANCE



AGREEMENT AND ELEVENTH AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO  FORBEARANCE AGREEMENT AND ELEVENTH AMENDMENT TO CREDIT
AGREEMENT (this "Amendment") is dated as of July 12, 2019, by and among
(A) Fred's, Inc., a Tennessee corporation ("Parent"); (B) the Subsidiaries of
Parent identified on the signature pages hereto as Borrowers (each of such
Subsidiaries, together with Parent, jointly and severally, "Borrowers" and,
each, a "Borrower"); (C) the Subsidiaries of Parent identified as Guarantors on
the signature pages hereto (each of such Subsidiaries, jointly and severally,
"Guarantors" and, each, a "Guarantor"; Guarantors, together with Borrowers,
jointly and severally, "Loan Parties" and, each, a "Loan Party"); (D) the
Lenders party to the Credit Agreement (as defined below); (E) the Co-Collateral
Agents party to the Credit Agreement (as defined below); and (F) Regions Bank,
an Alabama bank, in its capacity as administrative agent for Lenders, LC Issuers
and other Secured Parties (as defined in the Credit Agreement) (in such
capacity, "Administrative Agent").

 

Recitals:

Loan Parties, Lenders, Swingline Lender, LC Issuers, Co-Collateral Agents and
Administrative Agent have entered into that certain Credit Agreement dated as of
April 9, 2015 (as amended, restated, supplemented, or otherwise modified from
time to time, the "Credit Agreement").

Loan Parties, Lenders, Co-Collateral Agents, Administrative Agent and certain
other parties have entered into that certain Forbearance Agreement, Eighth
Amendment to Credit Agreement and Fourth Amendment to Amended and Restated
Addendum to Credit Agreement dated May 15, 2019 (as amended, restated,
supplemented, or otherwise modified from time to time, the "Forbearance
Agreement").

Loan Parties have requested that Administrative Agent, Co-Collateral Agents and
Lenders amend certain provisions of the Forbearance Agreement to add the 129
"front stores" listed on Exhibit E to this Amendment to the Store Closure and
Closed Store Property Liquidation.

Loan Parties also have requested that Administrative Agent, Co-Collateral Agents
and Lenders amend certain provisions of the Credit Agreement to permit Loan
Parties to sell the Pharmacy Scripts for, and certain related assets located at,
Loan Parties' pharmacy locations in Albany, Kentucky (pharmacy number 1664) and
Iuka, Mississippi (pharmacy number 1911) (such assets, the "Pharmacy Script
Assets"; such sales, the "Pharmacy Script Sales").

Administrative Agent, Co-Collateral Agents and Lenders have agreed to such
amendments, subject to the terms and conditions hereof.

Statement of Agreement:

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, Loan Parties, Administrative Agent,
Co-Collateral Agents and Lenders hereby covenant and agree as follows:

SECTION 1.Definitions; Rules of Construction. Unless otherwise specifically
defined herein, each capitalized term used herein (and in the recitals above)
that is defined in the Credit

 

--------------------------------------------------------------------------------

 

Agreement shall have the meaning assigned to such term in the Credit Agreement,
including capitalized terms that pursuant to Section 1.3 of the Credit Agreement
are defined by reference to their definitions in the UCC.  Each reference to
"hereof," "hereunder," "herein," and "hereby" and each other similar reference
and each reference to "this Agreement" and each other similar reference
contained in the Forbearance Agreement and the Credit Agreement shall from and
after the date hereof refer to the Forbearance Agreement and the Credit
Agreement, respectively, as amended hereby.

SECTION 2.Amendments to Forbearance Agreement.

(a)Amendments to Existing Definitions.  Section 1(a) of the Forbearance
Agreement is hereby amended by deleting the definitions of "Closed Stores" and
"Continuing Stores" set forth therein and by substituting in lieu thereof the
following, respectively:

"Closed Stores" shall mean (a) the 159 retail stores listed on Exhibit A
attached to this Agreement, (b) the 104 retail stores listed on Exhibit B
attached to this Agreement, (c) the 49 "front stores" listed on Exhibit D
attached to this Agreement, and (d) the 129 "front stores" listed on Exhibit E
attached to this Agreement.  For the avoidance of doubt, as of June 20, 2019,
the Closed Stores shall not include any pharmacy located at a location listed on
Exhibit D attached hereto, and, as of July 12, 2019, the Closed Stores shall not
include any pharmacy located at a location listed on Exhibit E attached hereto.

"Continuing Stores" shall mean the retail stores listed on Exhibit C attached to
this Agreement, which stores do not include the Closed Stores.  For the
avoidance of doubt, as of June 20, 2019, the Continuing Stores shall include the
pharmacies (but not any "front stores") located at the 49 locations listed on
Exhibit D attached hereto, and, as of July 12, 2019, the Continuing Stores shall
include the pharmacies (but not any "front stores") located at the 129 locations
listed on Exhibit E attached hereto.

(b)Amendment to Section 1(b). Section 1(b) of the Forbearance Agreement is
hereby amended by adding the following new sentence to the end of such section:

Until the commencement of the Store Closure and Closed Store Property
Liquidation, in each case with respect to the 129 "front stores" listed on
Exhibit E attached to this Agreement, references to the "Store Closure," "Store
Closure Plan," "Closed Store Property Liquidation" and "Liquidation
Transactions" shall not be deemed to include the closure of such 129 "front
stores" and the sale or other disposition outside the Ordinary Course of
Business of the property located at such 129 "front stores."

(c)Amendment to Section 2. Section 2(c) of the Forbearance Agreement is hereby
amended by deleting the parenthetical set forth therein and by adding the
following new parenthetical in lieu thereof:

(other than with respect to the 104 retail stores listed on Exhibit B attached
to this Agreement, for which the Store Closure commenced after the Eighth
Amendment Effective Date but prior to June 20, 2019, the 49 "front stores"
listed on Exhibit D attached to this Agreement, for which the Store Closure
commenced after June 20, 2019 but prior to July 12, 2019, and the 129 "front
stores" listed on Exhibit E attached to this Agreement, for which the Store
Closure is intended to commence after July 12, 2019)

(d)Amendments to Section 4.



--------------------------------------------------------------------------------

 

(i)Section 4(h) of the Forbearance Agreement is hereby amended by deleting such
section and by substituting in lieu thereof the following new section:

(h)(i) Borrowers' total collections for any week do not vary unfavorably by more
than fifteen percent (15%) from the amount of "Total Collections" shown on line
6 of the Cash Flow Forecast for such week, (ii) the sum of Borrowers' total
operating disbursements and total non-operating disbursements for any week does
not vary unfavorably by more than ten percent (10%) from the sum of "Total
Operating Disbursements" and "Total Non-Operating Disbursements" shown on lines
15 and 23, respectively, of the Cash Flow Forecast for such week, and (iii)
Inventory Receipts for any week shall not be less than eighty-five percent (85%)
of the forecasted Inventory Receipts shown on the Cash Flow Forecast for such
week;

(ii)Section 4 of the Forbearance Agreement is hereby amended by deleting the
word "and" set forth at the end of Section 4(q), by deleting the "." set forth
at the end of Section 4(r) and by substituting in lieu thereof a reference to
";" and by adding the following new clauses (s) and (t) to such section:

(s)Loan Parties shall make only the disbursements set forth in the then-current
Cash Flow Forecast approved by Co-Collateral Agents, including timely making all
payments to Secured Parties set forth therein, subject to compliance with the
variances set forth in Section 4(h); and

(t)Loan Parties shall provide immediate (and, in any event, on the same calendar
day) written notice to Co-Collateral Agents of (i) the termination of any
agreement with respect to a proposed Asset Disposition (either by the applicable
Loan Party or the Person proposing to acquire such Property), (ii) the decision
by the applicable Loan Party to cease pursuing any proposed Asset Disposition,
(iii) the applicable Loan Party becoming aware that the Person proposing to
acquire such Property will not acquire, or has ceased pursuing the acquisition
of, such Property; or (iv) the applicable Loan Party becoming aware that any
condition precedent to a proposed Asset Disposition not in the control of such
Loan Party cannot be satisfied, in each case in respect to any proposed Asset
Disposition with gross proceeds that are reasonably expected to be in excess of
$100,000.

(e)Amendments to Exhibits. The Exhibits to the Forbearance Agreement are hereby
amended by (i) deleting Exhibit C to the Forbearance Agreement (Continuing
Stores) and substituting in lieu thereof Exhibit C to this Amendment, and (ii)
adding a new Exhibit E to the Forbearance Agreement (Closed Stores (Wave IV)) in
the form of Exhibit E to this Amendment.

SECTION 3.Amendments to Credit Agreement.  

(a)Addition of New Definitions.  Section 1.1 of the Credit Agreement is hereby
amended by adding the following new definitions in appropriate alphabetical
order, respectively:

"Eleventh Amendment" shall mean that certain Third Amendment to Forbearance
Agreement and Eleventh Amendment to Credit Agreement dated as of the Eleventh
Amendment Effective Date, by and among Loan Parties, Administrative Agent,
Co-Collateral Agents, and Lenders.



--------------------------------------------------------------------------------

 

"Eighth Amendment Effective Date" shall mean July 12, 2019.

"Pharmacy Script Assets" shall have the meaning given such term in the Eleventh
Amendment.

"Pharmacy Script Sales" shall have the meaning given such term in the Eleventh
Amendment.

(b)Amendments to Section 7.6.  Section 7.6 of the Credit Agreement is hereby
amended by deleting the word "and" set forth at the end of Section 7.6(n), by
deleting the "." set forth at the end of Section 7.6(o) and by substituting in
lieu thereof a reference to "; and" and by adding the following new clause (p)
to such section:

(p)the Pharmacy Script Sales, so long as (a) the gross proceeds thereof in an
aggregate amount of not less than $362,500 are remitted by the applicable
purchasers directly to Administrative Agent pursuant to wiring instructions
provided by Administrative Agent, and earmarked for application to the
Obligations, (b) no Default or Event of Default exists before or after giving
pro forma effect to the Pharmacy Script Sales other than the Stipulated Defaults
(as defined in the Eighth Amendment), (c) the documentation evidencing the
Pharmacy Script Sales is in form and substance acceptable to Co-Collateral
Agents in their respective discretion, (d) the Pharmacy Script Sales are
consummated on or before July 12, 2019, and (e) the composition of the Pharmacy
Script Assets is acceptable to Co-Collateral Agents in their respective
discretion.

(c)New Section. The Credit Agreement is hereby amended by adding a new Section
9.15 as follows:

9.15Lien Releases.  Each Secured Party authorizes Administrative Agent to
release any Lien with respect to any Collateral (a) upon Payment in Full of the
Obligations or (b) that is the subject of an Asset Disposition which Borrower
Agent certifies in writing to Administrative Agent and Co-Collateral Agents is
an Asset Disposition that is permitted by Section 7.6 (and Administrative Agent
may rely conclusively on any such certificate without further inquiry).

SECTION 4.No Waiver of Forbearance Condition Breach.  The entry of
Administrative Agent, Co-Collateral Agents, and Lenders into this Amendment
shall not constitute a waiver of the Forbearance Condition Breach (as defined in
the Second Amendment), and, as a result of the Forbearance Condition Breach (as
defined in the Second Amendment), the Forbearance Termination Date (as defined
in the Forbearance Agreement) has occurred and the Forbearance Period (as
defined in the Forbearance Agreement) has ended; as a result thereof, each of
Administrative Agent, each Co-Collateral Agent and each Lender may elect, at any
time and without further notice to or demand upon any Loan Party, terminate
Administrative Agent's, each Co-Collateral Agent's and each Lender's agreement
to forbear as set forth in Section 3 of the Forbearance Agreement, and
Administrative Agent, each Co-Collateral Agent and each Lender shall thereupon
have and may exercise from time to time all of the remedies available to such
Secured Party under the Loan Documents and Applicable Law as a consequence of an
Event of Default, without further notice to or demand upon any Loan Party or any
other Person, and any such continued forbearance is optional and revocable in
Administrative Agent's, any Co-Collateral Agent's or any Lender's respective
discretion at any time.



--------------------------------------------------------------------------------

 

SECTION 5.Conditions Precedent. This Amendment shall become effective only upon
satisfaction of the following conditions precedent, as determined by
Administrative Agent in its discretion:

(a)Administrative Agent shall have received this Amendment, duly executed and
delivered by Loan Parties, Co-Collateral Agents and Lenders:

(b)Administrative Agent shall have received an updated Cash Flow Forecast for
the thirteen (13) week period beginning on July 7, 2019 in form and substance
satisfactory to Co-Collateral Agents;

(c)Administrative Agent shall have received payment of (i) any fees due and
payable to Administrative Agent, any Co-Collateral Agent or any Lender pursuant
to the Credit Agreement, this Amendment or any fee letter executed and delivered
in connection therewith or herewith, and (ii) all costs and expenses incurred by
Administrative Agent, any Co-Collateral Agent or any Lender in connection with
this Amendment, including the preparation, negotiation and execution of this
Amendment and all accrued costs and expenses of consultants and financial
advisors employed or retained by Administrative Agent, any Co-Collateral Agent
or any Lender in connection with the negotiation of this Amendment;

(d)Administrative Agent shall have received a certificate of a duly authorized
officer of each Loan Party, certifying that an attached copy of resolutions
authorizing execution and delivery of this Amendment and the Loan Documents
contemplated hereby is true and complete, and that such resolutions are in full
force and effect, were duly adopted by the appropriate governing body, have not
been amended, modified, or revoked, and constitute all resolutions adopted with
respect to this Amendment and the transactions contemplated hereby;

(e)Loan Parties engage (and thereafter shall retain the services of) a
nationally recognized third-party appraisal and liquidation advisor who has
expertise in conducting store closure and liquidation sales similar to the Store
Closure and Closed Store Property Liquidation and who is otherwise satisfactory
to Co-Collateral Agents, pursuant to an engagement letter containing a scope of
services that is satisfactory to Co-Collateral Agents but in any event to
include conducting the Store Closure and Closed Store Property Liquidation, in
each case with respect to the 129 "front stores" listed on Exhibit E attached to
this Agreement; and

(f)Administrative Agent shall have received all other documents, instruments,
certificates and agreements (if any) as Administrative Agent shall have
reasonably requested in connection with the foregoing, each in form and
substance reasonably satisfactory to Administrative Agent.

SECTION 6.Acknowledgement and Stipulations by Loan Parties. Each Loan Party
acknowledges, stipulates and agrees that (a) as of the close of business on July
10, 2019, the aggregate principal balance of Revolving Loans totaled
$44,240,466.32, exclusive of costs and attorneys' fees chargeable to Borrowers
under the Loan Documents, and the LC Obligations totaled $8,432,225.00; (b) all
of the Obligations are absolutely due and owing by Loan Parties to
Administrative Agent, each Co-Collateral Agent, each Lender and each other
Secured Party without any defense, deduction, offset or counterclaim (and, to
the extent any Loan Party had any defense, deduction, offset or counterclaim on
the date hereof, the same is hereby waived); (c) the Loan Documents executed by
such Loan Party are legal, valid and binding obligations of such Loan Party
enforceable against such Loan Party in accordance with their terms; (d) the
security interests and other Liens granted by such Loan Party to Administrative
Agent (for the benefit of the Secured Parties) in the Collateral are duly
perfected, first priority security interests and Liens; (e) each of the recitals
contained at the beginning of this Amendment is true and correct; and (f) prior
to executing this Amendment, such Loan Party consulted with and had the benefit
of advice of legal counsel of its own selection and such Loan Party has relied
upon the advice of such counsel and in



--------------------------------------------------------------------------------

 

no part upon any representation of Administrative Agent, any Co-Collateral
Agent, any Lender or any other Secured Party concerning the legal effects of
this Amendment or any provision hereof.  Further, each Loan Party represents and
warrants that no breach of the Forbearance Conditions (as such term is defined
in the Forbearance Agreement) has occurred prior to the date hereof other than
the Forbearance Condition Breach (as defined in the Second Amendment).

SECTION 7.Miscellaneous Terms.

(a)Loan Document. For avoidance of doubt, the parties hereto hereby acknowledge
and agree that this Amendment is a Loan Document.

(b)Effect of Amendment. All amendments set forth herein shall become effective
as of the date on which all of the conditions precedent set forth in Section 5
hereof are satisfied (the "Effective Date"). Except as otherwise may be set
forth expressly hereinabove, all terms of the Credit Agreement, the Forbearance
Agreement, and the other Loan Documents shall be and remain in full force and
effect, and shall constitute the legal, valid, binding, and enforceable
obligations of Loan Parties. Except to the extent otherwise expressly set forth
herein, the amendments set forth herein shall have prospective application only
from and after the Effective Date.

(c)No Novation or Mutual Departure. Loan Parties expressly acknowledge and agree
that (i) there has not been, and this Amendment does not constitute or
establish, a novation with respect to the Credit Agreement, the Forbearance
Agreement or any of the other Loan Documents, or a mutual departure from the
strict terms, provisions, and conditions thereof, other than with respect to the
limited amendments contained in Sections 2 and 3 hereof, and (ii) nothing in
this Amendment shall affect or limit Administrative Agent's, Co-Collateral
Agents' or Lenders' right to demand payment of liabilities owing from Loan
Parties to Administrative Agent, Co-Collateral Agents or Lenders under, or to
demand strict performance of the terms, provisions and conditions of, the Credit
Agreement, the Forbearance Agreement, and the other Loan Documents, to exercise
any and all rights, powers, and remedies under the Forbearance Agreement or the
other Loan Documents or at law or in equity, or to do any and all of the
foregoing, immediately at any time after the breach of a Forbearance Condition
(as such term is defined in the Forbearance Agreement).

(d)Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same
instrument.  This Amendment may be executed by each party on separate copies,
which copies, when combined so as to include the signatures of all parties,
shall constitute a single counterpart of this Amendment.

(e)Fax or Other Transmission.  Delivery by one or more parties hereto of an
executed counterpart of this Amendment via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation's Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by facsimile, telecopy, or other
electronic method of transmission shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability, or binding effect of this Amendment.

(f)Recitals Incorporated Herein. The preamble and the recitals to this Amendment
are hereby incorporated herein by this reference.



--------------------------------------------------------------------------------

 

(g)Section References. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the amendments and other agreements among the parties hereto
evidenced hereby.

(h)Further Assurances. Each Loan Party agrees to take, at such Loan Party's
expense, such further actions as Administrative Agent shall request from time to
time to evidence the amendments and other agreements set forth herein and the
transactions contemplated hereby.

(i)Governing Law.  This Amendment shall be governed by and construed and
interpreted in accordance with the laws of the State of Georgia, without giving
effect to any conflict of law principles or other rule of law which would cause
the application of the law of any jurisdiction other than the laws of the State
of Georgia (but giving effect to federal laws relating to national banks).

(j)Severability.  Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

(k)Breach of Amendment.  This Amendment shall be part of the Forbearance
Agreement and a breach of any representation, warranty or covenant herein shall
constitute a breach of the Forbearance Condition set forth in Section 4(a) of
the Forbearance Agreement.

(k)Release of Claims.  To induce Administrative Agent, each Co-Collateral Agent
and each Lender to enter into this Amendment, each Loan Party, for itself and on
behalf of such Loan Party's officers, directors, subsidiaries, successors and
assigns (collectively with each Loan Party, collectively, "Releasors" and, each
individually, a "Releasor"), hereby (i) RELEASES, ACQUITS AND FOREVER DISCHARGES
Administrative Agent, each Lender, each Co-Collateral Agent and each other
Secured Party, and all officers, directors, agents, employees, successors and
assigns of Administrative Agent, each Lender, each Co-Collateral Agent and each
other Secured Party, from any and all liabilities, claims, demands, actions or
causes of action of any kind or nature (if there be any), whether absolute or
contingent, disputed or undisputed, at law or in equity, or known or unknown,
that any Releasor now has or ever had against Administrative Agent, any Lender,
any Co-Collateral Agent or any other Secured Party arising under or in
connection with any of the Loan Documents or otherwise and (ii) covenants and
agrees not to institute or cause to be instituted or continue prosecution of any
suit or other form of action or proceeding of any kind or nature whatsoever
against Administrative Agent, any Lender, any Co-Collateral Agent or any other
Secured Party, or any officer, director, agent, employee, successor or assign of
Administrative Agent, any Lender, any Co-Collateral Agent or any other Secured
Party, by reason of or in connection with any of the foregoing liabilities,
claims, demands, actions or causes of action.  Each Loan Party represents and
warrants to Administrative Agent and each Lender that such Loan Party has not
transferred or assigned to any Person any claim that such Loan Party ever had or
claimed to have against Administrative Agent, any Lender, any Co-Collateral
Agent or any other Secured Party.

[Remainder of page intentionally left blank; signatures appear on the following
pages]

1)



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each party hereto has caused this Amendment to be duly
executed and delivered under seal by its duly authorized officer or other
representative as of the day and year first above written.

 

BORROWERS:

FRED'S, INC., a Tennessee corporation,

as "Borrower Agent" and a "Borrower"

 


By: ___________________________________

Name:_________________________________

Title:__________________________________


[CORPORATE SEAL]

 

FRED'S STORES OF TENNESSEE, INC.,
a Delaware corporation, as a "Borrower"

 

 

By: ___________________________________

Name:_________________________________

Title:__________________________________


[CORPORATE SEAL]


NATIONAL PHARMACEUTICAL NETWORK, INC., a Florida corporation, as a "Borrower"

 


By: ___________________________________

Name:_________________________________

Title:__________________________________


[CORPORATE SEAL]

REEVES-SAIN DRUG STORE, INC.,
a Tennessee corporation, as a "Borrower"

 


By: ___________________________________

Name:_________________________________

Title:__________________________________


[CORPORATE SEAL]

[Signatures continue on following pages.]

Section 1.1.

Third Amendment to Forbearance Agreement and Eleventh Amendment to Credit
Agreement (Fred's)

--------------------------------------------------------------------------------

 

GUARANTOR:

505 N. MAIN OPP, LLC,
a Delaware limited liability company, as a "Guarantor"

 


By: ___________________________________

Name:_________________________________

Title:__________________________________


[SEAL]


[Signatures continue on following pages.]

Section 1.1.

Third Amendment to Forbearance Agreement and Eleventh Amendment to Credit
Agreement (Fred's)

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

 

REGIONS BANK, as "Administrative Agent"

 

 

By: ___________________________________

Name:_________________________________

Title:__________________________________

 

CO-COLLATERAL AGENTS:

 

REGIONS BANK, as a "Co-Collateral Agent"

 

 

By: ___________________________________

Name:_________________________________

Title:__________________________________

 

[Signatures continue on following page.]

Section 1.1.

Third Amendment to Forbearance Agreement and Eleventh Amendment to Credit
Agreement (Fred's)

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a "Co-Collateral Agent"

 

 

By: ___________________________________

Name:_________________________________

Title:__________________________________

 

[Signatures continue on following page.]

 

Third Amendment to Forbearance Agreement and Eleventh Amendment to Credit
Agreement (Fred's)

--------------------------------------------------------------------------------

 

LENDERS:

 

REGIONS BANK

 

 

By: ___________________________________

Name:_________________________________

Title:__________________________________

 

[Signatures continue on following page.]

Section 1.1.

Third Amendment to Forbearance Agreement and Eleventh Amendment to Credit
Agreement (Fred's)

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.

 

 

By: ___________________________________

Name:_________________________________

Title:__________________________________

 

Third Amendment to Forbearance Agreement and Eleventh Amendment to Credit
Agreement (Fred's)

--------------------------------------------------------------------------------

 

EXHIBIT C

 

Continuing Stores

 

Store #

Location

Address

City

State

Xpress location

Front stores only to be closed

3240

WINONA, MS

603 MIDDLETON RD

WINONA

MS

 

Yes

1178

BRYSON CITY, NC

250 HIGHWAY 19 S

BRYSON CITY

NC

 

 

2500

OLIVE BRANCH, MS

7105 HIGHWAY 305 N

OLIVE BRANCH

MS

 

 

1758

GLENNVILLE, GA

726 N VETERANS BLVD.

GLENNVILLE

GA

 

 

1300

CLARKSDALE, MS

236 DESOTO AVE

CLARKSDALE

MS

 

Yes

2711

PARSONS, TN

501 TENNESSEE AVE N

PARSONS

TN

 

Yes

1135

BATESVILLE, MS

475 HIGHWAY 6 E

BATESVILLE

MS

 

 

1923

GRAY, GA

106 BARKER RD

GRAY

GA

 

 

1163

BONIFAY, FL

1718 S WAUKESHA ST

BONIFAY

FL

 

Yes

3310

WARREN, AR

507 W PINE ST

WARREN

AR

 

Yes

1665

FRANKLINTON, LA

708 WASHINGTON ST

FRANKLINTON

LA

 

 

1765

HENDERSON, TN

535 W MAIN ST

HENDERSON

TN

 

Yes

2308

METTER, GA

978 S.E. BROAD ST.

METTER

GA

 

 

2388

MOUNTAIN CITY, TN

100 PIONEER VILLAGE DR

MOUNTAIN CITY

TN

 

 

1035

ARCADIA, LA

1311 HAZEL ST

ARCADIA

LA

 

Yes

2993

SYLVANIA, GA

518 W OGEECHEE ST

SYLVANIA

GA

 

 

1608

DUMAS, AR

611 HIGHWAY 65 S

DUMAS

AR

 

Yes

1520

EUPORA, MS

1960 VETERANS MEMORIAL BLVD

EUPORA

MS

 

Yes

2615

PIGGOTT, AR

303 E MAIN ST

PIGGOTT

AR

 

Yes

3210

WATER VALLEY, MS

109 DUNCAN ST

WATER VALLEY

MS

 

Yes

 

--------------------------------------------------------------------------------

 

1295

COLUMBIA, LA

8155 HIGHWAY 165

COLUMBIA

LA

 

Yes

2405

MORTON, MS

5186 HIGHWAY 80

MORTON

MS

 

 

1403

DADEVILLE, AL

17916 HIGHWAY 280

DADEVILLE

AL

 

 

3225

WAYNESBORO, TN

307 HIGHWAY 64 E

WAYNESBORO

TN

 

Yes

1950

LINEVILLE, AL

50 TALLADEGA ST

LINEVILLE

AL

 

 

1218

CADIZ, KY

1938 MAIN ST

CADIZ

KY

 

Yes

1408

DAINGERFIELD, TX

218 WATSON BLVD

DAINGERFIELD

TX

 

Yes

2203

LUVERNE, AL

821 S FOREST AVE

LUVERNE

AL

 

 

1145

BRUCE, MS

403 W CALHOUN ST

BRUCE

MS

 

Yes

1763

HEADLAND, AL

804 CLEVELAND ST

HEADLAND

AL

 

 

1440

DOVER, TN

1560 DONELSON PKWY

DOVER

TN

 

Yes

1550

ERIN, TN

885 E MAIN ST

ERIN

TN

 

Yes

2373

MONTEVALLO, AL

4559 HIGHWAY 25

MONTEVALLO

AL

 

 

2395

MENDENHALL, MS

3050 SIMPSON HIGHWAY 13

MENDENHALL

MS

 

Yes

2990

ST FRANCISVILLE, LA

7139 U S HIGHWAY 61

SAINT FRANCISVILLE

LA

 

Yes

1400

COUNCE, TN

9810 HIGHWAY 57

COUNCE

TN

 

 

2745

REIDSVILLE, GA

139 W BRAZELL ST

REIDSVILLE

GA

 

 

1405

DARIEN, GA

1038 RIVER DR SW

DARIEN

GA

 

Yes

2350

MIDFIELD, AL

165 BESSEMER SUPER HWY

MIDFIELD

AL

 

 

2318

MILLEN, GA, GA

506 US HIGHWAY 25 N

MILLEN

GA

 

 

1460

DONALSONVILLE, GA

421 W 3RD ST

DONALSONVILLE

GA

 

 

1540

ELBA, AL

996 HIGHWAY 203

ELBA

AL

 

Yes

1108

BAMBERG, SC

3606 MAIN HWY

BAMBERG

SC

 

 



--------------------------------------------------------------------------------

 

1913

HONEA PATH, SC

518 E GREER ST

HONEA PATH

SC

 

 

2168

LAKELAND, GA

512 S VALDOSTA RD

LAKELAND

GA

 

 

3170

VARNVILLE, SC

181 W CAROLINA AVE

VARNVILLE

SC

 

 

3200

WARRIOR, AL

204 KEMP DR

WARRIOR

AL

 

 

1803

HAWKINSVILLE, GA

521 BROAD ST

HAWKINSVILLE

GA

 

 

2173

LENOIR, NC

1346 NORWOOD ST SW

LENOIR

NC

 

 

1015

ASHBURN, GA

316 E WASHINGTON AVE

ASHBURN

GA

 

 

2078

JOHNSONVILLE, SC

198 STUCKEY ST

JOHNSONVILLE

SC

 

 

2695

PURVIS, MS

509 HIGHWAY 589

PURVIS

MS

 

Yes

1278

COLLINS, MS

1211 S FIR AVE

COLLINS

MS

 

Yes

2868

SALUDA, SC

437 N MAIN ST

SALUDA

SC

 

 

2740

RAINSVILLE, AL

584 MCCURDY AVE S

RAINSVILLE

AL

 

 

1153

BLACKSHEAR, GA

3764 HWY 84 EAST

BLACKSHEAR

GA

 

 

2215

LINDEN, TN

308 SQUIRREL HOLLOW DR

LINDEN

TN

 

Yes

2758

ROGERSVILLE, AL

16100 HIGHWAY 72

ROGERSVILLE

AL

 

Yes

2365

MONTICELLO, MS

1509 W BROAD ST

MONTICELLO

MS

 

Yes

2575

POPLARVILLE, MS

1388 SOUTH MAIN STREET

POPLARVILLE

MS

 

Yes

1433

CHESEE, SC

401 S ALABAMA AVE

CHESNEE

SC

 

 

2133

ALBANY, GA

1705 PHILEMA RD S

ALBANY

GA

 

 

1193

BURNSVILLE, NC

BURNSVILLE PLAZA

BURNSVILLE

NC

 

 

1325

CLAXTON, GA

413 N DUVAL ST

CLAXTON

GA

 

 

2980

STAR CITY, AR

1309 N LINCOLN AVE

STAR CITY

AR

 

Yes

2385

HELENA, GA

124 8TH STREET

HELENA

GA

 

Yes

2540

OPP, AL

505 N MAIN ST

OPP

AL

 

 

2715

CHARLESTON, MS

304 W MAIN ST

CHARLESTON

MS

 

Yes



--------------------------------------------------------------------------------

 

1258

CITRONELLE, AL

19580 N 3RD ST

CITRONELLE

AL

 

 

2063

HOMERVILLE, GA

369 S CHURCH ST

HOMERVILLE

GA

 

 

1358

CUTHBERT, GA

101 N WEBSTER ST

CUTHBERT

GA

 

 

1538

EAST DUBLIN, GA

705 CENTRAL DR

EAST DUBLIN

GA

 

 

1865

HARRISBURG, AR

1301 N ILLINOIS ST

HARRISBURG

AR

 

Yes

2178

PHENIX CITY, AL

3920 US HIGHWAY 80 W

PHENIX CITY

AL

 

 

2750

RED BAY, AL

525 4TH AVE SE

RED BAY

AL

 

Yes

1415

DAWSON, GA

839 FORRESTER DR SE

DAWSON

GA

 

 

1125

BAY SPRINGS, MS

2675 HIGHWAY 15

BAY SPRINGS

MS

 

Yes

2255

MONTEAGLE, TN

750 W MAIN ST

MONTEAGLE

TN

 

 

1113

ANDREWS, SC

311 E MAIN ST

ANDREWS

SC

 

Yes

2743

RAINBOW CITY, AL

110 SUTTON SQ

RAINBOW CITY

AL

 

 

1873

GREENSBORO, GA

203 N MAIN ST

GREENSBORO

GA

 

Yes

2148

LAKE PARK, GA

365 LAKES BLVD

LAKE PARK

GA

 

 

3078

STERLINGTON, LA

1320 HIGHWAY 2

STERLINGTON

LA

 

Yes

2590

PIKEVILLE, TN

327 MAIN ST

PIKEVILLE

TN

 

Yes

2098

BYHALIA, MS

15 STONEWALL RD

BYHALIA

MS

 

 

2895

SUMRALL, MS

4233 ROCKY BRANCH RD

SUMRALL

MS

 

Yes

1210

CANTON, MS

229 N UNION ST

CANTON

MS

 

Yes

1700

FLORA, MS

101 MANSKER DR

FLORA

MS

 

Yes

2185

LIVINGSTON, TN

890 OVERTON PLZ

LIVINGSTON

TN

 

Yes

2640

PONTOTOC, MS

170 HIGHWAY 15 N

PONTOTOC

MS

 

 

1160

BELZONI, MS

520 N HAYDEN ST

BELZONI

MS

 

Yes

3010

TIPTONVILLE, TN

730 EVERETT ST

TIPTONVILLE

TN

 

Yes

1328

COMMERCE, GA

185 S ELM ST

COMMERCE

GA

 

 

1273

COLUMBUS, GA

1900 AUBURN AVE

COLUMBUS

GA

 

 

3370

WRENS, GA

605 N MAIN ST

WRENS

GA

 

Yes



--------------------------------------------------------------------------------

 

2105

KINGSTREE, SC

480 NELSON BLVD

KINGSTREE

SC

 

 

3250

WESTMORELAND, TN

5634 AUSTIN PEAY HWY

WESTMORELAND

TN

 

Yes

1503

ALAMO, TN

1200 W CHURCH ST

ALAMO

TN

 

Yes

1915

HEFLIN, AL

731 ROSS ST

HEFLIN

AL

 

 

3073

STATESBORO, GA

2974 NORTHSIDE DR WEST

STATESBORO

GA

 

 

2717

MARKS, MS

1098 MARTIN LUTHER KING DR

Marks

MS

 

Yes

1588

BALDWYN, MS

441 N 4TH ST

BALDWYN

MS

 

Yes

1233

ADAIRSVILLE, GA

5132 JOE FRANK HARRIS PKWY NW

ADAIRSVILLE

GA

 

 

2513

MOODY, AL

1001 CROSSROADS PLAZA DR

MOODY

AL

 

 

1703

GREENWOOD, SC

2544 HIGHWAY 25 S

GREENWOOD

SC

 

 

2485

LEAKESVILLE, MS

951 MAIN STREET

LEAKESVILLE

MS

 

Yes

2213

LOUISVILLE, GA

119 US 1 BY-PASS

LOUISVILLE

GA

 

Yes

2440

NASHVILLE, AR

614 S MAIN ST

NASHVILLE

AR

 

Yes

3040

TRENTON, GA

11858 S. MAIN ST.

TRENTON

GA

 

 

2123

KINDER, LA

715 1ST AVE

KINDER

LA

 

Yes

2438

LINCOLN, AL

47950 US HIGHWAY 78

LINCOLN

AL

 

 

1928

DEKALB, MS

14916 HIGHWAY 16 W

DE KALB

MS

 

Yes

3175

VERNON, AL

9574 HWY-18

VERNON

AL

 

Yes

2073

HAUGHTON, LA

400 W MCKINLEY AVE

HAUGHTON

LA

 

 

1998

HOMER, LA

902 W MAIN ST

HOMER

LA

 

Yes

1363

COLUMBIANA, AL

21665 HIGHWAY 25

COLUMBIANA

AL

 

 

1560

EVERGREEN, AL

450 WEST FRONT ST.

EVERGREEN

AL

 

 

1248

CLARKESVILLE, GA

200 E LOUISE ST

CLARKESVILLE

GA

 

 

2670

PRENTISS, MS

105 S COLUMBIA AVE

PRENTISS

MS

 

Yes



--------------------------------------------------------------------------------

 

1953

LIVINGSTON, AL

720 N WASHINGTON ST

LIVINGSTON

AL

 

 

2468

NETTLETON, MS

7122 WILL ROBBINS HWY

NETTLETON

MS

 

 

2130

LAVONIA, GA

11747 AUGUSTA RD

LAVONIA

GA

 

 

1355

CAMDEN, AL

24 CAMDEN BYP

CAMDEN

AL

 

 

1640

FULTON, MS

1409 S ADAMS ST

FULTON

MS

 

Yes

1343

CANTON, NC

70 NEW CLYDE HWY

CANTON

NC

 

 

2128

LEXINGTON, GA

718 ATHENS RD

LEXINGTON

GA

 

Yes

1920

INDIANOLA, MS

210 HIGHWAY 82 W

INDIANOLA

MS

 

Yes

2572

SOPERTON, GA

4269 W MAIN ST

SOPERTON

GA

 

Yes

3410

YELLVILLE, AR

320 HIGHWAY 14 S

YELLVILLE

AR

 

Yes

1930

HEPHZIBAH, GA

2872 TOBACCO RD

HEPHZIBAH

GA

 

 

6025

EUTAW, AL (GD&D)

206 GREENSBORO AVE

EUTAW

AL

 

 

1235

CENTREVILLE, MS

456 HIGHWAY 24 E

CENTREVILLE

MS

 

Yes

3053

TAYLORSVILLE, MS

402 PINE ST

TAYLORSVILLE

MS

 

Yes

2320

MONTEZUMA, GA

201 WALNUT STREET

MONTEZUMA

GA

 

 

2280

MARIANNA, AR

438 S ALABAMA ST

MARIANNA

AR

 

Yes

1420

DEQUEEN, AR

808 W COLLIN RAYE DR

DE QUEEN

AR

 

Yes

1323

BUNKIE, LA

109 CHEVY LN

BUNKIE

LA

 

Yes

2753

REFORM, AL

609 1ST AVE W

REFORM

AL

 

Yes

3178

VILONIA, AR

10 EAGLE ST

VILONIA

AR

 

Yes

2613

PELAHATCHIE, MS

404 SECOND STREET

PELAHATCHIE

MS

 

Yes

2165

LAFAYETTE, GA

303 W PATTON ST

LA FAYETTE

GA

 

 

1713

GEORGIANA, AL

685 HWY 106 WEST

GEORGIANA

AL

 

Yes

2780

ROLLING FORK, MS

901 US 61

ROLLING FORK

MS

 

Yes

2175

LEXINGTON, MS

301 YAZOO ST

LEXINGTON

MS

 

Yes



--------------------------------------------------------------------------------

 

3070

TYLERTOWN, MS

3000 PIKE 93 N

TYLERTOWN

MS

 

Yes

1880

HOLIDAY ISLAND, AR

2 FOREST PARK DR

HOLIDAY ISLAND

AR

 

Yes

1660

BRINKLEY, AR

1131 NORTH CHARLYNE

BRINKLEY

AR

 

Yes

1385

CLARKSVILLE, AR

409 W MAIN ST

CLARKSVILLE

AR

 

Yes

2925

SHERIDAN, AR

624 S ROCK ST

SHERIDAN

AR

 

Yes

2850

RIPLEY, MS

706 CITY AVE N

RIPLEY

MS

 

 

1510

EASTMAN, GA

103 FOURTH AVE

EASTMAN

GA

 

 

3220

WHITE BLUFF, TN

4928 HIGHWAY 70 E

WHITE BLUFF

TN

 

Yes

6021

SULLIGENT, AL (GD&D)

5705 HWY 278

SULLIGENT

AL

 

Yes

6015

MIDDLETON, TN (GD&D)

700 S. MAIN STREET

MIDDLETON

TN

 

Yes

2150

LORETTO, TN

534 N MILITARY ST

LORETTO

TN

 

Yes

2550

OAKLAND CITY, IN

1310 W MORTON ST

OAKLAND CITY

IN

 

 

1663

ALBANY, KY

800 N CROSS ST

ALBANY

KY

 

Yes

2533

OKOLONA, MS

511 W MONROE AVENUE

OKOLONA

MS

 

Yes

3245

WEST HELENA, AR

826 N SEBASTIAN

WEST HELENA

AR

 

Yes

1060

ACKERMAN, MS

318 N ALFORD

ACKERMAN

MS

 

Yes

2788

RINGGOLD, LA

2866 BIENVILLE RD

RINGGOLD

LA

 

 

2430

NEWTON, MS

304 NORTHSIDE DR

NEWTON

MS

 

Yes

3368

WOODVILLE, MS

211 U.S. HWY 61 SOUTH

WOODVILLE

MS

 

Yes

1723

GREENFIELD, TN

1207 S MERIDIAN ST

GREENFIELD

TN

 

Yes

1155

BOONEVILLE, MS

504 N 2ND ST

BOONEVILLE

MS

 

 

2460

NORTH CROSSETT, AR

1164 HIGHWAY 133 N

CROSSETT

AR

 

Yes

1910

IUKA, MS

615 BATTLEGROUND DR

IUKA

MS

 

Yes

1320

CAMDEN, TN

195 HIGHWAY 641 N

CAMDEN

TN

 

Yes



--------------------------------------------------------------------------------

 

1935

FERRIDAY, LA

2094 EE WALLACE BLVD N

FERRIDAY

LA

 

Yes

1490

DRESDEN, TN

8487 HIGHWAY 22

DRESDEN

TN

 

 

1893

HOUSTON, MS

905 N PONTOTOC ST

HOUSTON

MS

 

Yes

2748

RICHTON, MS

403 FRONT ST

RICHTON

MS

 

Yes

1165

BOLIVAR, TN

105 TENNESSEE ST

BOLIVAR

TN

 

Yes

2490

MT. VERNON, GA

601 MASON ST

MOUNT VERNON

GA

 

 

1760

HAYNESVILLE, LA

9270 HIGHWAY 79

HAYNESVILLE

LA

 

Yes

1805

HEBER SPRINGS, AR

308 S 7TH ST

HEBER SPRINGS

AR

 

Yes

2260

MORRILTON, AR

601 N ST JOSEPH

MORRILTON

AR

 

Yes

2243

MACON, MS

59 FRONTAGE RD

MACON

MS

 

Yes

3235

WIGGINS, MS

116 2ND STREET SOUTH

WIGGINS

MS

 

Yes

1095

BALD KNOB, AR

170 HIGHWAY 167 N

BALD KNOB

AR

 

Yes

1638

DEMOPOLIS, AL

505 HWY 80 W

DEMOPOLIS

AL

 

 

1683

CHURCH POINT, LA

821 S MAIN ST

CHURCH POINT

LA

 

Yes

1907

HAMBURG, AR

700 N MAIN ST

HAMBURG

AR

 

Yes

1570

FAIRVIEW, TN

2415 FAIRVIEW BLVD

FAIRVIEW

TN

 

Yes

1305

CALHOUN CITY, MS

71 HIGHWAY 8 E

CALHOUN CITY

MS

 

Yes

2687

DEQUINCY, LA

702 WEST 4TH STREET

DEQUINCY

LA

 

Yes

2110

KOSCIUSKO, MS

340 HIGHWAY 12 W

KOSCIUSKO

MS

 

 

2083

CHEROKEE VILLAGE, AR

200 HOSPITAL DRIVE

CHEROKEE VILLAGE

AR

 

Yes

2473

MANTACHIE, MS

67 WATSON DR

MANTACHIE

MS

 

Yes

1525

EUNICE, LA

2200 W LAUREL AVE

EUNICE

LA

 

Yes

6027

TOMPKINSVILLE, KY (GD&D)

509 NORTH MAIN STREET

TOMPKINSVILLE

KY

 

Yes

1470

DURANT, MS

33674 HIGHWAY 12

DURANT

MS

 

Yes



--------------------------------------------------------------------------------

 

2890

SPRINGHILL, LA

1190 S ARKANSAS ST.

SPRINGHILL

LA

 

Yes

2723

KERSHAW, SC

405 SOUTH HAMPTON STREET

KERSHAW

SC

 

Yes

1085

BEEBE, AR

901 W DEWITT HENRY DR

BEEBE

AR

 

Yes

2697

MANSFIELD, LA

400 WASHINGTON AVE

MANSFIELD

LA

 

Yes

2727

KENTWOOD, LA

717 AVE G

KENTWOOD

LA

 

Yes

2725

MONTEREY, TN

101 WEST COMMERCIAL AVE.

MONTEREY

TN

 

Yes

3568

FAYETTE, AL

1128 SECOND AVE. NE

FAYETTE

AL

Yes

 

3578

BOLIVAR, TN

600 NUCKOLLS RD.

BOLIVAR

TN

Yes

 

3601

VINTON, LA

1301 HORRIDGE STREET

VINTON

LA

Yes

 

3603

TUNICA, MS

1068 HWY 61 N.

TUNICA

MS

Yes

 

3637

HALEYVILLE, AL

814 20TH ST

HALEYVILLE

AL

Yes

 

3650

HEIDELBERG, MS

100 MAIN ST

HEIDELBERG

MS

Yes

 

3700

HAMILTON, AL

1360 MILITARY STREET S

HAMILTON

AL

Yes

 

3723

IOWA, LA

510 N. THOMSON AVE.

IOWA

LA

Yes

 

3725

MORGANTOWN, KY

211 SOUTH MAIN STREET

MORGANTOWN

KY

Yes

 

3737

LEWISPORT, KY

1590 4TH STREET

LEWISPORT

KY

Yes

 

3811

SYLVESTER, GA

620 E. FRANKLIN STREET #A

SYLVESTER

GA

Yes

 

3815

MCRAE, GA

112 W. OAK STREET

MCRAE

GA

Yes

 

3860

SAINT JOSEPH, LA

320 PLANK RD

SAINT JOSEPH

LA

Yes

 

3885

RIPLEY, TN

251 S WASHINGTON ST

RIPLEY

TN

Yes

 

3903

SUMMERVILLE, GA

103 HWY 48

SUMMERVILLE

GA

Yes

 

3917

SCOTTS HILL, TN

640 HWY 114 SOUTH

SCOTTS HILL

TN

Yes

 

3920

UNION, MS

801 E JACKSON RD

UNION

MS

Yes

 

3923

GREENSBURG, LA

6216 HIGHWAY 10

GREENSBURG

LA

Yes

 



--------------------------------------------------------------------------------

 

3925

VARDAMAN, MS

101 W SWEET POTATO ST

VARDAMAN

MS

Yes

 

3937

WARE SHOALS, SC

743 N GREENWOOD AVE

WARE SHOALS

SC

Yes

 

3957

LAKE PROVIDENCE, LA

303 N. HOOD STREET

LAKE PROVIDENCE

LA

Yes

 

3963

TRYON, NC

38 N. TRADE STREET

TRYON

NC

Yes

 

3230

WINNFIELD, LA

2001 W COURT ST

WINNFIELD

LA

Yes

 

3965

IDABEL, OK

810 SE WASHINGTON ST.

IDABEL

OK

Yes

 

 

 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT E

 

Closed Stores (Wave IV)1

 

Store

City

State

Address

ZIP

1027

Abbeville

SC

763 SR-28

29620

1035

Arcadia

LA

1311 NORTH HAZEL STREET

71001

1043

Alma

GA

WILLIAMS ST

31510

1055

Andrews

NC

118 MAIN STREET

28901

1070

Arlington

TN

11888 HWY 70

38002

1080

Butler

AL

307 NORTH MULBERRY AVE

36904

1083

Alexandria

AL

120 SPRING BRANCH DR

36250

1093

Belton

SC

116 RIVER STREET

29627

1113

Andrews

SC

311 EAST MAIN ST

29510

1125

Bay Springs

MS

2675 HWY 15

39422

1145

Bruce

MS

403 W. CALHOUN ST.

38915

1158

Bayou La Batre

AL

13210 NORTH WINTZELL AVE

36509

1160

Belzoni

MS

520 NORTH HAYDEN ST

39038

1163

Bonifay

FL

1718 SOUTH WAUKESHA ST

32425

1188

Burkesville

KY

260 KEEN STREET

42717

1198

Byron

GA

214 HWY 49

31008

1210

Canton

MS

229 NORTH UNION

39046

1218

Cadiz

KY

1938 MAIN STREET

42211

1220

Carthage

MS

300 SOUTH PEARLE STREET

39051

1235

Centreville

MS

456 HWY 24

39631

1278

Collins

MS

1211 SOUTH FIR AVE

39428

1280

Chatsworth

GA

1009 NORTH 3RD AVE

30705

1295

Columbia

LA

8155 US 165

71418

1300

Clarksdale

MS

236 DESOTO AVE

38614

1323

Bunkie

LA

109 CHEVY LN

71322

1348

Carthage

NC

102 MCREYNOLDS ST

28327

1375

Clanton

AL

300 PARK DR

35046

1405

Darien

GA

HWY 17 NORTH

31305

1408

Daingerfield

TX

218 WATSON BLVD

75638

1420

Dequeen

AR

808 WEST COLLIN RAYE DR.

71832

1430

Daleville

AL

340 VIRGINIA AVE

36322

1440

Dover

TN

1560 DONELSON PKWY

37058

1495

Chickamauga

GA

93 BUSHROD JOHNSON AVE

30707

1500

Edgefield

SC

227 APPLE SQUARE PLAZA

29824

1503

Alamo

TN

1200 WEST CHURCH ST

38001

 

1

Highlighted stores reflect "front store" closures only.

 

--------------------------------------------------------------------------------

 

1505

East Prarie

MO

125 E MAIN ST

63845

1520

Eupora

MS

300 SR-9

39744

1533

Benton

LA

5604 HWY 3

71006

1540

Elba

AL

996 HIGHWAY 203

36323

1550

Erin

TN

5897 EAST MAIN ST.

37061

1585

Fairfield

TX

375 W HWY 84

75840

1588

Baldwyn

MS

441 N FOURTH ST

38824

1608

Dumas

AR

611 US 65 S

71639

1640

Fulton

MS

1409 ADAMS STREET

38843

1700

Flora

MS

101 MANSKER DRIVE

39071

1715

Guin

AL

7250 US-43

35563

1753

Greenwood

MS

2616 HWY 82 EAST

38930

1765

Henderson

TN

535 WEST MAIN

38340

1825

Haughton

LA

1075 HWY 80 EAST

71037

1830

Hiawassee

GA

534 BELL CREEK RD

30546

1865

Harrisburg

AR

1301 NORTH ILLINOIS AVE

72432

1873

Greensboro

GA

203 N MAIN ST

30642

1880

Holiday Island

AR

#2 FOREST PARK AVE

72631

1883

Hawkins

TX

850 N BEAULAH ST

75765

1900

Haleyville

AL

916 21ST STREET

35565

1910

Iuka

MS

615 HWY 25 SOUTH

38852

1918

Hogansville

GA

2001 BILLY TUCKER CL

30230

1928

Dekalb

MS

14916 SR-16

39328

1998

Homer

LA

902 WEST MAIN ST

71040

2035

Jasper

AL

280 HIGHWAY 78 WEST

35501

2053

Jackson Old Canton

MS

6230 OLD CANTON RD

39211

2090

Bossier City

LA

5590 BARKSDALE BLVD

71112

2123

Kinder

LA

715 1ST AVE

70648

2160

Lake Village

AR

1218 US-82

71653

2185

Livingston

TN

890 E MAIN ST

38570

2210

Louisvillle

MS

502 SOUTH CHURCH

39339

2215

Linden

TN

88 LOVELVILLE HWY

37096

2253

Madison

FL

935 EAST HIGHWAY 90

32340

2265

Manila

AR

801 SOUTH HIGHWAY 77

72442

2280

Marianna

AR

438 SOUTH ALABAMA ST

72360

2330

Marked Tree

AR

103 DAWSON ST

72365

2335

East Monroe

LA

522 LINCOLN RD

71203

2348

Mcleansboro

IL

213 West Randolph Street

62859

2360

Mckenzie

TN

87 SOUTH MAIN ST.

38201

2365

Monticello

MS

1509 BROAD STREET WEST

39654

2378

Monticello

FL

1150 N JEFFERSON ST

32344



--------------------------------------------------------------------------------

 

2385

Helena (Mcrae)

GA

124 8TH STREET

31037

2395

Mendenhall

MS

3050 SIMPSON, HWY 13

39114

2410

New Albany

MS

126 WEST MAIN STREET

38652

2425

Nashville

GA

719 SOUTH DAVIS ST

31639

2440

Nashville

AR

614 SOUTH MAIN ST

71852

2445

Natchez

MS

31 SGT PRENTISS DRIVE

39120

2475

Maynardville

TN

3561 MAYNARDVILLE HWY

37807

2485

Leakesville

MS

951 MAIN ST

39451

2488

McComb

MS

1618 DELAWARE AVE

39648

2575

Poplarville

MS

1388 SOUTH MAIN ST

39470

2590

Pikeville

TN

327 N. MAIN ST.

37367

2598

Memphis Lamar

TN

1290 LAMAR AVE

38104

2615

Piggott

AR

303 EAST MAIN ST

72454

2650

Pine Bluff

AR

2809 SOUTH CAMDEN RD

71603

2655

Portageville

MO

499 West Hwy 162

63873

2665

Pittsburg

TX

113 NORTH GREER BLVD

75686

2670

Prentiss

MS

1635 COLUMBIA AVE

39474

2695

Purvis

MS

509 HWY 589

39475

2711

Parsons

TN

501 TENNESSEE AVE NORTH

38363

2715

Charleston

MS

304 W MAIN ST

38921

2717

Marks

MS

1039 MARTIN LUTHER KING DRIVE

38646

2725

Monterey

TN

250 E. STRATTON AVE

38574

2750

Red Bay

AL

525 4TH AVENUE NE

35582

2758

Rogersville

AL

16100 HWY 72

35652

2798

Ruston

LA

2019 FARMERVILLE HWY

71270

2870

Saltillo

MS

111 WILLOW BROOK DRIVE

38866

2873

Shelby

NC

1528 SOUTH LAFAYETTE ST

28152

2895

Sumrall

MS

4233 Rocky Branch Road

39482

2953

Southaven

MS

710 CHURCH ROAD

38671

2958

Social Circle

GA

1567 N CHEROKEE RD

30025

2970

Somerville

TN

16280 US-64

38068

2980

Star City

AR

1309 S Lincoln St

71667

2990

St Francisville

LA

7139 U.S HWY 61

70775

2995

Sylvester

GA

204 EAST KELLY ST.

31791

3010

Tiptonville

TN

730 EVERETT STREET

38079

3020

Tunica

MS

1038 US 61

38676

3050

Trenton

TN

2045 US 45

38382

3078

Sterlington

LA

1320 SR-2

71280

3083

Southaven

MS

2110 GOODMAN ROAD EAST

38671

3175

Vernon

AL

9574 HWY-18

35592

3178

Vilonia

AR

10 EAGLE ST

72173



--------------------------------------------------------------------------------

 

3205

Washington

GA

923 N BYPASS EAST

30673

3210

Water Valley

MS

409 DUNCAN STREET

38965

3220

White Bluff

TN

4928 HWY 70

37187

3225

Waynesboro

TN

307 HWY 64  EAST

38485

3240

Winona

MS

603 MIDDLETON RD

38967

3245

West Helena

AR

HWY 49 TWIN CITY S/C

72390

3250

Westmoreland

TN

5305 NEW HIGHWAY 31 E

37186

3280

Williamston

SC

297 SOUTH HWY 20

29669

3310

Warren

AR

507 WEST PINE

71671

3370

Wrens

GA

605 N MAIN ST

30833

3410

Yellville

AR

320 HWY 14 SOUTH

72687

6027

Tompkinsville

KY

509 NORTH MAIN ST

42167

 

